ON RESPONDENT'S MOTION FOR AN ORDER AFFIRMING THE JUDGMENT OF THE LOWER COURT.
April 29, 1942.                          125 P.2d 305.
                        ORDER AFFIRMING JUDGMENT
Respondent has moved for an order affirming the judgment of the lower court.
We have heretofore ordered that the bill of exceptions filed herein be stricken, and denied a motion to substitute a certified copy of the judgment roll. 61 Nev. 253, 123 P.2d 730.
1. Upon the striking of the bill of exceptions nothing remained for this court to consider, and we have no alternative other than to affirm the judgment of the lower court.
It is so ordered. *Page 258